Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 1 of 15   PageID #: 1098



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 16-00513 HG-02
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
JULIANN TERESA IGNACIO,              )
                                     )
                  Defendant.         )
                                     )
                                     )

   ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE
        FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 163)


      Defendant is currently incarcerated at the Phoenix Federal

Correctional Institution in Arizona with a projected release date

of June 7, 2022.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP

ACT (COMPASSIONATE RELEASE) (ECF No. 163) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.             Dillon v.

                                      1
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 2 of 15   PageID #: 1099



United States, 560 U.S. 817, 824-25 (2010).

        On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

        The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

        18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

        [T]he court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after the
        defendant has fully exhausted all administrative rights
        to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30
        days from the receipt of such a request by the warden
        of the defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment...after considering the
        factors set forth in section 3553(a) to the extent that
        they are applicable, if it finds that—

              (i)   extraordinary and compelling reasons warrant
                    such a reduction;
        ...
                    and that such a reduction is consistent with
                    applicable policy statements issued by the
                    Sentencing Commission.


        18 U.S.C. § 3582(c)(1)(A).



                                      2
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 3 of 15   PageID #: 1100



       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—



                                      3
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 4 of 15   PageID #: 1101



             (1)(A)     Extraordinary and compelling reasons
                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

             (2)        The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

             (3)        The reduction is consistent with this
                        policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if she demonstrates:

      (1)    extraordinary and compelling reasons warrant a sentence
             reduction;

      (2)    she is not a danger to the safety of others or the
             community; and,

      (3)    any requested reduction is consistent with the policy
             statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.     Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the



                                      4
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 5 of 15   PageID #: 1102



district courts in the Ninth Circuit that have concluded that

Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.           See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

        Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

        (A)   Medical Condition of the Defendant.–

              (i)   The defendant is suffering from a terminal illness
                    (i.e., a serious and advanced illness with an end
                    of life trajectory). A specific prognosis of life
                    expectancy (i.e., a probability of death within a
                    specific time period) is not required. Examples
                    include metastatic solid-tumor cancer, amyotrophic
                    lateral sclerosis (ALS), end-stage organ disease,
                    and advanced dementia.

              (ii) The defendant is—

                    (I)       suffering from a serious physical or
                              medical condition,

                    (II)      suffering from a serious functional or
                              cognitive impairment, or

                    (III)     experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                    that substantially diminishes the ability of the
                    defendant to provide self-care within the
                    environment of a correctional facility and from
                    which he or she is not expected to recover.


                                       5
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 6 of 15   PageID #: 1103



      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration
            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Brooker, ___ F.3d ___, 2020 WL 5739712, *7 (2d

Cir. Sept. 25, 2020); United States v. Hernandez, 2020 WL

3453839, at *4 (D. Haw. June 24, 2020).


                            PROCEDURAL HISTORY


      On August 10, 2016, the grand jury returned an Indictment

charging Defendant Ignacio and one other co-defendant with one

count of Conspiracy to Distribute Oxycodone in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(c), and 846.          (ECF No. 8).

      On November 23, 2016, Defendant Ignacio pled guilty to the

                                      6
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 7 of 15   PageID #: 1104



Indictment.     (ECF Nos. 59-62).

        On January 9, 2018, the Court held a sentencing hearing.

(ECF No. 139).

        Defendant Ignacio was sentenced to 75 months imprisonment

followed by a term of supervised release of 3 years.             (ECF No.

140).

        On August 31, 2020, Defendant filed MOTION TO REDUCE

SENTENCE UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE).             (ECF

No. 163).

        On September 23, 2020, the Government filed its Opposition.

(ECF No. 168).

        On October 1, 2020, the Defendant filed her Reply.          (ECF No.

170).

        The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


        Defendant Ignacio is 55 years old.       She is currently

incarcerated at the Phoenix Federal Correctional Institution in

Arizona.    A defendant bears the burden to demonstrate that

extraordinary and compelling reasons exist that warrant immediate

release from incarceration.        United States v. Greenhut, 2020 WL

509385, *1 (C.D. Cal. Jan. 31, 2020).

        A defendant’s general concerns about potential exposure to

COVID-19 while incarcerated do not meet the criteria for

                                      7
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 8 of 15   PageID #: 1105



extraordinary and compelling reasons for a reduction in sentence.

United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

Mar. 25, 2020); United States v. Carver, __ F.Supp.3d ___, 2020

WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

      The Centers for Disease Control (“CDC”) has identified

certain categories of individuals that are at a higher risk for

severe illness due to COVID-19.        The list includes people with

conditions such as: chronic lung disease, moderate or serious

asthma, serious heart conditions, obesity, chronic kidney disease

requiring dialysis, liver disease, diabetes, or individuals who

are immunocompromised.       See United States v. Jones, Crim. No. 13-

00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).


I.    Medical Condition

      A.    Current Centers For Disease Control Standards And
            Defendant’s Medical Concerns


      The CDC has identified hypertension as a medical condition

that might place an individual at an increased risk should they

contract COVID-19.      (CDC Coronavirus Disease 2019 (COVID-19)

Website, at “People with Medical Conditions,” available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/index.html, last visited 11/16/2020)

      The CDC has also identified obesity as a medical condition

that places an individual, regardless of age, at increased risk.

The CDC defines individuals as obese if he or she has a body mass


                                      8
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 9 of 15   PageID #: 1106



index (“BMI”) of 30 or above.        (Id.)

      Defendant Ignacio states that she suffers from hypertension

and obesity.     The Defendant also argues she has identified a mass

in her breast tissue which she claims may be malignant.


      B.    Medical Conclusion

      Defendant is 55 years old.       The CDC recognizes that the risk

of developing severe illness from COVID-19 increases with age.

Those 65 years of age or older are at increased risk and those 85

years and older at the greatest risk.         (https://www.cdc

.gov/coronavirus2019-ncov/need-extra-precautions/older-

adults.html, last visited 11/16/20).         Defendant’s age does not

place her in a category of increased risk of complications due to

COVID-19.

      Defendant is prescribed Lisinopril for her hypertension.

(Ex. A to Def.’s Motion at p. 3, ECF No. 166).           Her hypertension

is being treated and monitored by the BOP.

      Defendant’s medical records reflect that as of August 5

2020, Defendant weighed 174.6 pounds.         (Ex. A to Def.’s Motion at

p. 2, ECF No. 166).      Defendant’s Presentence Report reflects that

Defendant’s recorded height is 5'3".         (Presentence Report ¶ 82,

ECF No. 78).     Pursuant to the U.S. Department of Health and Human

Services’ BMI Calculator, Defendant’s BMI was 30.9 as of August

5, 2020.    Defendant is considered to be at the beginning of the

obesity scale under the CDC definition. Obesity alone, however,


                                      9
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 10 of 15   PageID #: 1107



 is insufficient to support a finding of “extraordinary and

 compelling reasons” for immediate release.

       Defendant argues she has an abnormality in her breast tissue

 which she claims may be malignant.        The Bureau of Prisons (“BOP”)

 had a test done, which resulted in a report stating the

 abnormality is “probably benign.” (Ex. A to to Def.’s Motion at

 p. 5, ECF No. 166).      Defendant Ignacio’s medical records show a

 follow-up ultrasound was scheduled for September 2020.            BOP

 doctors continue to monitor the growth.         (Id.)   At this time,

 there is no evidence demonstrating the abnormality in Defendant

 Ignacio’s breast tissue is malignant.

       The record demonstrates that Defendant has received and

 continues to receive appropriate medical care by the BOP.

 Conditions that can be managed in prison are not a basis for

 compassionate release.      United States v. Kazanowski, Crim. No.

 15-00459 DKW-05, 2020 WL 3578310, *9 (D. Haw. July 1, 2020)

 (citing U.S.S.G. § 1B1.13 cmt. N.1(A)).



 II.   Section 3553(a) Factors And Defendant’s History and
       Characteristics

       A.    History and Characteristics

       In order to be eligible for compassionate release, Defendant

 must establish that release is appropriate pursuant to the

 factors set forth in 18 U.S.C. § 3553(a) and that she is not a

 danger to the safety of others or the community.           18 U.S.C. §

 3582(c)(1)(A); U.S.S.G. § 1B1.13(2).
                                      10
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 11 of 15   PageID #: 1108



       The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

 the defendant, and the need for the sentence imposed.

       The Defendant is currently serving a term of imprisonment

 for her role of conspiring to distribute oxycodone, a Schedule II

 controlled substance.

       Defendant Ignacio worked at a doctor’s office from May 2014

 to May 2016.    (Presentence Report ¶ 93, ECF No. 78).           Wiretaps on

 the phones of Defendant Ignacio and her co-defendant show

 hundreds of phone calls and text message correspondence where

 they devised a scheme to engage in drug trafficking.             (Id. ¶ 18).

 The Defendant was working as the office manager for the doctor

 where she conspired with her co-defendant and others from May

 2014 to December 2015.      (Id. ¶¶ 27-29).     Defendant Ignacio

 procured pre-signed or blank prescription forms to issue illegal

 prescription medications.       (Id.)     She provided them to her co-

 defendant and then coordinated with her co-defendant to falsely

 confirm these illegal prescriptions when called by pharmacies.

 (Id. ¶ 18).    In exchange for the prescription forms, she was paid

 in cash or drugs.     She sold some of the pills she received for

 the false prescriptions.       (Id. ¶ 55).

       The Defendant was held responsible for 153 grams of morphine

  and 462.52 grams of oxycodone.         (Id. ¶ 43).   The total 128

 prescriptions for the morphine and oxycodone resulted in

 illegally providing over 20,000 pills.         (Id. ¶¶ 33-34).


                                      11
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 12 of 15   PageID #: 1109



       Defendant Ignacio has a history of possessing and

 distributing illicit substances.          In 2005, Defendant was

 convicted of a felony drug charges in Hawaii State Court.             The

 charges consisted of two counts of promoting a dangerous drug,

 and three counts of possessing drug paraphernalia.           (Id. ¶ 66).

 The Defendant admitted to distributing approximately an “8-ball”

 (3.5 grams) of methamphetamine per day to support her drug habit

 and make additional money.        (Id.)    She was sentenced to one year

 confinement and five years probation.         (Id.)

       Prior to Defendant Ignacio’s drug convictions, she was

 convicted of theft once and criminal contempt of court four

 times.     (Id. ¶¶ 61-65).   She was required to pay various fines

 for the convictions.      (Id.)

       As part of Defendant Ignacio’s plea agreement in the case

 before the Court here, the Government agreed not to seek an

 enhanced sentence based on the Defendant’s prior felony drug

 conviction pursuant to 21 U.S.C. § 851.         (Id. ¶ 107).

       At the time of Defendant Ignacio’s sentencing, Defendant was

 in Criminal History Category II.          Defendant was subject to a

 sentencing guideline range of 97 to 121 months imprisonment.

 (Id. ¶ 105).    The Court granted the Government’s motion for

 downward departure and sentenced her to a total of 75 months

 imprisonment.


       B.     Portion Of Sentence Served



                                      12
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 13 of 15    PageID #: 1110



       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor

 for the Court to consider in evaluating compassionate release.

 United States v. Connell, ___ F.Supp.3d. ___, 2020 WL 2315858, at

 *6 (N.D. Cal. May 8, 2020).       The amount of time served of the

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber, __ F.3d __,

 2020 WL 2404679, *5 n.9 (D. Ore. May 12, 2020).

       Defendant Ignacio received a 75-month sentence.             Her

 projected release date is June 7, 2022.         At the time the

 Defendant filed her Motion for Compassionate Release, Defendant

 Ignacio had almost two years remaining before her projected

 release date.


       C.    Appropriateness of Immediate Release


       The nature and circumstances of Defendant’s offense weigh

 against reducing Defendant Ignacio’s remaining sentence.

 Defendant pled guilty to trafficking large quantities of morphine

 and oxycodone which included over 20,000 pills.          Defendant was

 part of a complex scheme in which she stole blank or pre-signed

 prescription pads from her employer and sold falsified

 prescriptions to distribute oxycodone and morphine.              Defendant

 has a history of drug trafficking.


                                      13
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 14 of 15   PageID #: 1111



       Defendant’s history and characteristics do not favor a

 reduced sentence.     Defendant’s immediate release would not

 adequately reflect the seriousness of her offense, and it would

 not protect the public.      Defendant’s immediate release is not

 appropriate given the totality of circumstances under the Section

 3553(a) Factors.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


       Defendant Ignacio has not established a basis for

 compassionate release based on her medical issues.           The record

 does not demonstrate that she is suffering from a terminal health

 condition or a condition that substantially interferes with her

 ability to provide self-care while incarcerated.           Defendant

 Ignacio has been able to manage her medical conditions while

 incarcerated.     The record demonstrates that the Defendant has

 received and continues to receive appropriate medical care while

 incarcerated.

       Defendant Ignacio was convicted of a serious crime and still

 has approximately 18 months remaining on her sentence.            Defendant

 has not established that her immediate release is warranted

 pursuant to the Section 3553(a) factors.

 ///

 ///

 ///

 ///


                                      14
Case 1:16-cr-00513-HG Document 171 Filed 11/17/20 Page 15 of 15   PageID #: 1112



                                 CONCLUSION


       Defendant Ignacio’s Motion To Reduce Sentence Under The

 First Step Act (ECF No. 163) is DENIED.



       IT IS SO ORDERED.

       Dated: November 17, 2020, Honolulu, Hawaii.




 United States v. Juliann Teresa Ignacio, Crim. No. 16-00513 HG-
 02; ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE
 FIRST STEP ACT (ECF No. 163)
                                 15
